Lucas and King brought this suit against three railroad companies to recover damages to a shipment of livestock over the three roads. There was a jury trial, resulting in a verdict and *Page 405 
judgment for the plaintiffs for separate amounts against each of the defendants, and two of the latter have appealed.
It is contended that the County Court was without jurisdiction as to the claim asserted against the International  Great Northern Railroad Company, because the amount of injury alleged to have been caused by that road was stated in the plaintiffs' petition at $170.75, which was less than the sum required by the Constitution to confer jurisdiction on the County Court. That contention is answered by the statement that the petition alleges that the defendants were partners, and acted as such in handling the shipment referred to. If they were partners, each road was liable for all the damages recoverable against either, and the aggregate injuries pleaded brought the case within the jurisdiction of the County Court.
The charge of the court, supplemented by a special charge given at the request of the defendant, covered the entire law of the case, and correctly submitted the issues of fact to the jury.
The failure of the judge to sign his name to the charge written by him and read to the jury, constitutes no ground for reversal. (Parker v. Chancellor, 78 Tex. 524.)
The rulings complained of concerning the admission of testimony, were correct, and the objections thereto are overruled.
No reasons for reversal have been pointed out, and the judgment is affirmed.
Affirmed.